McCORD, Judge
(concurring specially).
I have reservations as to the trial judge’s limitation of the exclusive use of the marital home to appellant for a period of five years “as child support.” The two minor children will be 10 and 13 years of age at the end of that period and there is no present indication that they will have less need for a home at that time. But this can be determined by a later petition to modify if a continuing need exists, which is not offset by other intervening circumstances such as a subsequent marriage of appellant.